DETAILED ACTION

In response to Amendments/Arguments filed 11/30/2021.  Claims 1-5, 9-10, and 12-20 are pending.  Claim 20 is withdrawn.  Claims 1-5, 9-10, and 12-19 are examined thusly.  Claims 1 and 14 are amended.  Claim 11 was cancelled.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 9-10, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Akutagawa et al. (US 20130084442).
Akutagawa discloses an antireflection film and a coating composition thereof.  Concerning claims 1 and 10, Akutagawa discloses the antireflection film is formed from a coating composition comprising a fluorine-containing polymer (component A) having a vinyl monomer that is one of the claimed fluoroolefins (para. 0081) and the polymer further contains a portion (MD) that is a dimethylsiloxane that is modified with a methacryloyl group (Table 1; para. 0145-0160).  The composition further comprises a fluoropolyether methacrylic derivative (component E) (para. 0279-0335).  The fluorine-containing component A is found at a content of 1 to 50 mass% and component E is found at a content of 0.1 to 50 mass%, wherein the total includes and encompasses the claimed fluorothermoplastic material value as claimed in claims 1, 14, and 19 (para. 0220-0224).  
para. 0096); as such, MD is found at 0 to 7.5 mass% in the total composition, which would include and encompass the claimed range.  Given that the materials are the same and the composition includes and encompasses the claimed ranges, the optical properties of haze and transmissivity would include and encompass the claimed ranges and meet the limitations of claims 1-3 and 15-16.  
With respect to the reflectivity as claimed in claims 4-5 and 17-18, it is noted that Akutagawa discloses an integrated reflectivity of less than 0.79% (para. 0494); however, this does not appear to be the same reflectivity as calculated by the Applicant.  As such, since the materials are the same, the coated article when tested with the method used by the Applicant, would include and encompass the claimed range.  Concerning the refractive index, since the materials are the same, the fluorine-containing materials would each have the claimed refractive index.  With respect to the thickness of the low refractive index layer, Akutagawa discloses the thickness of the layer is 40 to 200 nm, which includes and encompasses the claimed range (para. 0370).

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Akutagawa et al. (US 20130084442) as applied to claim 1 above, and further in view of Roche et al. (WO 2012/069767.
Akutagawa discloses the above but is silent to the AR coating disposed on both surfaces of the substrate.
Roche discloses disposing an AR coating on both surfaces of a substrate results in increased transmissivity and reduced reflection (para. 0016).  As such, for applications that require a low reflectivity, one of ordinary skill in the art would have been motivated to dispose a second AR coating having the composition as claimed, in order to reduce the total reflectivity of the laminate.

Response to Arguments
Applicant's arguments filed 11/30/2021 with respect to the art rejections have been fully considered but they are not persuasive.  Applicant asserts Akutagawa does not disclose the same claimed film and that the range as set forth for the fluorothermoplastic is a critical range.  First, with respect to the limitations not being met by Akutagawa, Examiner respectfully disagrees and notes that the Examiner has pointed out each and every element of the claim met by Akutagawa.  Applicant disagreeing with Examiner’s position without showing how the elements of the claim differ from the prior art does not shift the burden to the Examiner.  While it is noted that Akutagawa is silent to the claimed refractive index for a fluoropolymer as claimed, the fluoropolymeric materials disclosed by Akutagawa are the same materials as claimed and disclosed in the instant specification; as such, the refractive index of the fluoropolymer materials disclosed by Akutagawa would intrinsically have the claimed refractive index. Examiner notes that Furthermore, with respect to Applicant’s assertion of criticality with respect to the range fluorothermoplastic material found at a content of about 95.0 wt% to .
Applicant further asserts that Akutagawa is silent to the thickness as claimed.  Examiner respectfully disagrees and notes that Akutagawa discloses the coating thickness is from 40 to 200 nm, which include and encompass the claimed range.  Examiner further notes that the instant application is silent to any criticality with respect the thickness.  As such, the references are still applicable as shown above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783